Matter of Janet F.C. v Jazmine E.R. (2020 NY Slip Op 04072)





Matter of Janet F.C. v Jazmine E.R.


2020 NY Slip Op 04072


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


657 CAF 19-01111

[*1]IN THE MATTER OF JANET F.C., PETITIONER-RESPONDENT,
vJAZMINE E.R., ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENTS-RESPONDENTS, AND MARIA F.R., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
DEANA D. GATTARI, ROME, FOR RESPONDENT-RESPONDENT ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered March 22, 2019 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded joint legal custody of the subject child to petitioner and respondent Jazmine E.R. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court